Citation Nr: 1516625	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to July 2006 and again from May 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  

In December 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a low back disorder due to an injury he sustained in service.  He maintains that during a firefight in December 2007, his low back was slammed against a turret in the chariot he operated.  This occurred from the force of a gunshot wound he sustained in his left shoulder.  

The Veteran underwent a VA examination in March 2011.  The examiner stated that the Veteran was released from service in June 2008 and did not receive treatment until July 2009, after the presumptive period.  She stated that since the Veteran did not complain of low back pain or receive treatment until after the presumptive period, it was her opinion that the Veteran's low back disorder was not related to the back pain he had in service.  However, the examiner did not address the complaints the Veteran made in service, his post deployment examination, or his lay statements indicating that his back pain started during the firefight in combat during service and have continued ever since.  

If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014).  In this regard, the statements made by the Veteran and the statement made by his licensed chiropractor who treated him, have not been considered.  Therefore, the Veteran warrants additional examination with regard to his orthopedic condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records pertinent to the low back, VA or otherwise, that may have come into existence since the time the claims folder/Virtual VA file was last updated by the AOJ.  These records should be obtained and associated with the claims folder/Virtual VA file.  

2.  The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder/Virtual VA file must be made available to and reviewed by the examiner.  All indicated studies should be performed. The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed low back disorder had its onset in service or, for arthritis, if found, within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms, to include injury during combat.  His post deployment and separation examination reports must be considered in connection with this examination.  . 

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, given an opportunity to respond, and the matter should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

